 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 MONICA HECKATHORN,                                     Case No.: 2:17-cv-00703-APG-NJK

 4       Plaintiff                                   Order Denying Motions in Limine as Moot

 5 v.                                                            [ECF Nos. 41, 42, 43]

 6 BODEGA LATINA CORPORATION,

 7       Defendant

 8      In light of the parties’ status report (ECF No. 57) indicating that this matter has settled,

 9      IT IS ORDERED that the defendants’ motions in limine (ECF Nos. 41, 42, 43) are

10 DENIED as moot.

11      DATED this 2nd day of August, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
